1
2
3
4
5                                         UNITED STATES DISTRICT COURT

6                                       EASTERN DISTRICT OF CALIFORNIA

7
     DEVONTE B HARRIS,                                          Case No. 1:19-cv-00462-DAD-EPG (PC)
8
                       Plaintiff,                               ORDER GRANTING REQUEST TO OPT OUT
9                                                               OF EARLY SETTLEMENT CONFERENCE
              v.
10                                                              (ECF Nos. 21, 30)
     K KYLE, et al.,
11
                       Defendants.
12
13            This matter has been referred for an early settlement conference. (ECF No. 21.) On October

14   17, 2019, Defendants filed a request to opt-out of the settlement conference, explaining that following

15   an evaluation of the case and conversations with Plaintiff, they have determined that a settlement

16   conference would not be beneficial at the present time. (ECF No. 30.) The Court will accordingly

17   grant Defendants’ request to opt out of an early settlement conference.1 A conference may be

18   rescheduled at a later date, if appropriate.

19            It is ORDERED that the request to opt out of an early settlement conference (ECF No. 30) is

20   GRANTED.

21
22   IT IS SO ORDERED.

23
         Dated:       October 22, 2019                                     /s/
24                                                                UNITED STATES MAGISTRATE JUDGE
25
26
              1
                 Pursuant to the Order referring case to settlement conference (ECF No. 21), Defense counsel need not file a
27   request to opt out of the early settlement conference and should, instead, merely file a notice that they are opting out of the
     early settlement conference. Upon the filing of such notice, the matter will proceed without an early settlement conference
28   and without the need for an order from the Court.
